Citation Nr: 0824523	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  98-19 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) from June 21, 1996 
to February 5, 2006.

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD from February 6, 2006.

3.  Entitlement to an initial rating in excess of 10 percent 
for multilevel degenerative disc disease and mild spinal 
stenosis from June 21, 1996 to February 5, 2006.

4.  Entitlement to an initial rating in excess of 20 percent 
for multilevel degenerative disc disease and mild spinal 
stenosis from February 6, 2006.

5.  Entitlement to an initial compensable rating for 
musculoskeletal headaches.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1968, and from August 1985 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran's claim was remanded by the Board in August 2005 
so as to obtain a VA examination for each claim.


FINDINGS OF FACT

1.  From June 21, 2006 to February 5, 2006, the veteran's 
PTSD was manifested by a definite impairment of the veteran's 
ability to establish or maintain effective or favorable 
relationships with people.

2.  From June 21, 2006 to February 5, 2006, the veteran's 
PTSD was manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  From February 6, 2006, the veteran's PTSD was manifested 
by severe impairment in his ability to establish and maintain 
effective or favorable relationships with people.

4.  From February 6, 2006, the veteran's PTSD was manifested 
by occupational and social impairment, with deficiencies in 
most areas. 

5.  From June 21, 2006 to February 5, 2006, the veteran's low 
back disability was manifested by slight limitation of 
motion.

6.  From February 6, 2006, the veteran's low back disability 
is manifested by moderate limitation of motion.

7.  The veteran's musculoskeletal headaches are not 
manifested by prostrating attacks averaging one in two 
months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for PTSD 
from June 21, 1996 to February 5, 2006 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3. 4.7, 4.10, 4.130, Diagnostic Code 9411 (as in 
effect from Nov. 7, 1996); 38 C.F.R. § 4.132, DC 9411 (as in 
effect prior to Nov. 7, 1996).  

2.  The criteria for an initial rating of 70 percent for PTSD 
from February 6, 2006 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3. 4.7, 4.10, 
4.130, Diagnostic Code 9411 (as in effect from Nov. 7, 1996); 
38 C.F.R. § 4.132, DC 9411 (as in effect prior to Nov. 7, 
1996).  

3.  The criteria for an initial rating in excess of 10 
percent for multilevel degenerative disc disease and mild 
spinal stenosis from June 21, 1996 to February 5, 2006 are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5293 (2002); 
Diagnostic Codes 5235-5243 (2007).

4.  The criteria for an initial rating in excess of 20 
percent for multilevel degenerative disc disease and mild 
spinal stenosis from February 6, 2006 are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Codes 5235-5243 (2007).

5.  The criteria for an initial compensable rating for 
musculoskeletal headaches are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.124(a), Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from 
increased rating claims for PTSD, chronic low back pain, and 
musculoskeletal headaches.  The Board notes that the 
veteran's claims were received in January 1997.  The RO 
provided VCAA notification in June 2001  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were re-
adjudicated and an additional supplemental statement of the 
case (SSOC) was provided in October 2006.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007); see also Simmons 
v. Nicholson, 487 F. 3d 892 (2007).  

The initial VCAA letter in this case did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date should the claim for service 
connection be granted.  In a January 1998 decision, the RO 
granted service connection for each claimed issue, and the 
issues on appeal concern claims of entitlement to a higher 
evaluation for these now service-connected disabilities.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for the 
disabilities at issue in a January 1998 decision  and 
assigned disability ratings effective June 21, 1996 for the 
veteran's PTSD and back claims, and July 1, 1996 for the 
veteran's headache claim.  Therefore, the VCAA letter served 
its purposes in that it provided section 5103(a) notice of 
the claimant; and its application is no longer required 
because the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's April 1998 notice of disagreement (NOD), 
the claimant took issue with the initial disability ratings 
and is presumed to be seeking the maximum benefits available 
under the law.  Dingess; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) 
and 7105(d), the RO properly issued an October 1998 statement 
of the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His October 1998 SOC and October 
2006 SSOC provided notice of the rating criteria pertinent to 
his claim.  Further, the veteran's statements, as well as the 
arguments put forth by his representative, demonstrate this 
awareness.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  

Further, as to the claims which the Board is granting, the RO 
can provide appropriate information regarding effective dates 
once the Board's decision is effectuated.  As to the claims 
the Board is denying, since the Board has concluded that the 
preponderance of the evidence is against assigning higher 
ratings, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess.

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a staged rating is warranted.

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.


PTSD from June 21, 1996 to February 5, 2006

The Board notes that the applicable rating criteria for PTSD 
were amended, effective November 7, 1996.  61 Fed. 
Reg. 52,695-52,702 (October 8, 1996).  Pursuant to VAOPGCPREC 
7-2003 (Nov. 19, 2003), where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  Therefore, the 
Board must evaluate the veteran's claim under both the former 
criteria in the VA schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  The Board will lay out the former criteria 
and the amended criteria, in pertinent part, for the benefit 
of comparing the criteria.

Under the former criteria, if there is no industrial 
impairment, a zero percent rating is warranted; "mild" 
social and industrial impairment warranted a 10 percent 
rating.  A 30 percent rating requires that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people had to be definitely impaired.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; or when there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality and disturbed though or 
behavioral process associated with almost daily activities 
such a fantasy, confusion, panic, and explosions of 
aggressive energy result in a profound retreat from mature 
behavior; or the veteran is demonstrably unable to obtain or 
retain employment.  The Court has held that the old criteria, 
38 C.F.R. § 4.132, DC 9411, provide three independent bases 
for granting a 100 percent rating and therefore, such a 
rating may be granted if the veteran is demonstrably unable 
to obtain or retain employment.  Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (cited in Richard v. Brown, 9 Vet. App. 
266, 268 (1996)).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 
4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to 
the General Rating Formula for Mental Disorders.  

The veteran's PTSD is currently rated as 10 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

The veteran has been assigned a 10 percent rating for PTSD 
during this period.  The veteran meets the criteria for a 30 
percent rating.  However, he does not meet the criteria for a 
50 percent rating under either the former or revised rating 
criteria.  

The veteran was examined psychiatrically during his period of 
service in January 1995, February 1995, and twice in March 
1995.  The veteran was diagnosed with PTSD, chronic, 
moderate, due to combat during active duty.  His symptoms 
included flashbacks, outbursts of violence when drinking, 
difficulty sleeping due to nightmares, depression and crying 
when reminded of Vietnam, anxiety and panic, memory problems, 
irritability, and that he was startled easily.  A GAF score 
of 60 was assigned.

A VA psychiatric examination was afforded in April 1997.  The 
veteran was oriented to person, place, and time.  At that 
time, the veteran stated that he would get very violent and 
almost want to kill people.  He stated that he wife would get 
scared during his violent episodes.  Flashbacks and 
nightmares were reported.  Avoidance of thoughts or feelings 
associated with Vietnam was noted.  Anxiety was reported, but 
the examination was negative for hallucinations or paranoia.  
The veteran did report estrangement from others, and a sense 
of a foreshortened future.  Problems with concentration, as 
well as hypervigilance were noted.  Ultimately, the examiner 
confirmed the diagnosis of PTSD and assigned a GAF score of 
90.

During a November 2000 VA examination, the veteran was 
friendly and cooperative and maintained good eye contact.  
His voice was normal in tone and volume, and his speech was 
coherent and focused.  No thought disorder was evident, not 
was there evidence of paranoia, delusions, hallucinations, or 
any indication of a psychotic process.  No suicidal or 
homicidal ideation was reported.  The veteran was alert and 
oriented to person, place, and time.  Difficulty with 
concentration was noted.  His judgment was appropriate.  

At that time, the veteran's symptomatology included frequent 
intrusive recollection, nightmares once every two weeks, 
hyper anxiety, hyper startle reaction, and avoidance.  The 
examiner noted limited social activity.  An average level of 
functioning was noted, and a GAF score of 58 was assigned.

A disability rating increase to 30 percent, but no higher, is 
warranted for this time period.  When analyzed per the old 
criteria, the veteran has not demonstrated that the ability 
to maintain effective or favorable relationships with people 
was considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The veteran was married throughout the appeal, 
and he has consistently maintained employment.  Therefore, 
considerable industrial impairment was not evident from the 
record, nor was there considerable social impairment.

Although the record did not demonstrate symptomatology such 
as that required for a higher rating as per the revised 
criteria, his symptomatology is indicative of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  It appears that the veteran was able to 
function satisfactorily, as problems with self-care were not 
noted.  Normal conversation was observed.  However, the 
veteran did present with symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.

Although a rating of 30 percent is warranted, the veteran 
does not meet the criteria for a rating of 50 percent.  None 
of the veteran's examiners noted symptoms such as 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; or 
impairment of short-term and long-term memory.  While 
impaired judgment was noted at times in the veteran's 
reported history, neither impaired judgment nor impaired 
abstract thinking was noted during any of the veteran's 
examinations.

Although the April 1997 examiner assigned a GAF score of 90, 
the Board notes that a GAF rating of 90 is neither 
commensurate with the context of that examination nor with 
the other available evidence of record.  The GAF scores of 58 
and 60 are more in line with the moderate symptoms noted by 
each examination, and the Board has afforded more weight to 
those scores.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, with the evidence at least in 
relative equipoise, a rating of 30 percent, but no higher, 
for PTSD for the period of June 21, 1996 through February 5, 
2002, is granted.  


PTSD from February 6, 2006

For the period from February 6, 2006, the veteran was 
assigned a disability rating of 30 percent.  Following a 
review of the veteran's record, the Board has concluded that 
the veteran has met the criteria for a rating of 70 percent, 
but no higher, for this period.

During a VA examination in February 2006, it was noted that 
the veteran had never been hospitalized due to his PTSD, and 
had received minimal outpatient treatment.  At that time, he 
experienced PTSD symptoms daily.  He presented unkempt with 
soiled clothing.  He reported bathing only a few times per 
week.

On his best days, he had minimal social involvement and 
constricted activity.  On his worst days, his mind would 
drift to Vietnam.  According to the examiner, the veteran's 
symptoms ranged from moderate to severe and were always 
active.  The veteran did not have more than weeks, up to a 
couple of months, over the past five years without PTSD 
symptoms.  An incident was reported that took place a year 
prior, in which the veteran grabbed a stranger, who looked at 
the veteran, by the throat in a Wal-Mart and threatened to 
kill him.  The veteran reported two other incidents during 
which he was verbally abusive to strangers.

He was oriented to person, place, and time.  Symptoms such as 
shaking and crying when reminded of Vietnam were reported.  
Intrusive thoughts, nightmares, avoidance, hypervigilance, 
emotional numbing, irritability, and hyperarousal were 
reported as well.  According to the examiner, the veteran's 
thought processes were impaired.  He was unable to complete 
projects and misplaced items frequently.  Panic attacks 
occurred 2 to 3 times per week.  A chronically depressed mood 
was reported.  Sadness and rage were reported as well.  No 
delusions or hallucinations were noted.  

The veteran reported that he had put an uncocked gun in his 
mouth on two occasions, the second of which happened a month 
prior to this interview, and that he had many thoughts of 
suicide.  Although he has threatened to kill others, the 
veteran maintained that he did not have homicidal thoughts.

The veteran had driven a school bus since 1997.  The veteran 
became verbally abusive to a co-worker 4 years prior, and 
threatened to kill her.  Another such incident had taken 
place within the year leading up to the examination.  

The veteran was married to the same woman for 35 years at the 
time of this interview. He described her as a "saint" for 
staying with him.  He reported a history of choking her.  
They rarely saw each other, but they would go out on 
occasion.  The veteran reported that they had seen one movie 
together in the last 20 years.  The veteran reported that he 
rarely socialized, as he had nothing in common with anyone 
else.  Most of his friends were Vietnam veterans.  The 
examiner described his social relations as few, decreasing, 
and distant. 

The examiner confirmed the PTSD diagnosis and assigned a GAF 
score of 42, noting that the veteran's symptoms had increased 
in severity since his last examination.

For this period, the veteran has met the criteria for a 70 
percent rating.  Under the former criteria, however, the 
veteran has not met the requirements for a rating of 100 
percent disabling.  As noted, a 100 percent rating is 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed though or behavioral 
process associated with almost daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the old criteria, 38 
C.F.R. § 4.132, DC 9411, provide three independent bases for 
granting a 100 percent rating and therefore, such a rating 
may be granted if the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson.  Here, there is no 
evidence of virtual isolation from the veteran's community, 
or totally incapacitating psychoneurotic symptoms.

Under the new criteria, the veteran demonstrated that his 
PTSD symptoms resulted in occupational impairment, in that he 
missed several days of work due to his PTSD symptoms.  
Further, he reported outbursts of anger while on the job, 
including threatening to kill a fellow employee when she cut 
in front of him in the gas line.  Another work-related 
incident took place just before the veteran's last 
examination.  

Significant social impairment also exists.  The veteran 
rarely associates with others, and those friends are other 
Vietnam veterans.  He stated that he and his wife rarely go 
out.  Although he had been married for 35 years at the time 
of his last examination, he reported choking his wife amid 
outbursts of violence.  The veteran had also become 
physically violent with a stranger in a store, threatening to 
kill him while choking him, and verbally abusive on other 
occasions toward others that he did not know.  

The veteran's GAF score of 42 is indicative of serious PTSD 
symptoms.  Further, it appears that he has deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood.   Suicidal ideation was reported on 
several occasions.  On two occasions, the veteran had gone so 
far as to put a gun in his mouth.  Although obsessional 
rituals which interfere with routine activities, speech that 
was intermittently illogical, obscure, or irrelevant were not 
reported, the VA examiner noted that the veteran's thought 
processes were impaired.  Near-continuous panic did not 
exist, but significant panic attacks were reported 2-3 times 
per week.  Impaired impulse control was demonstrated on 
several occasions.  The veteran's record is silent for 
spatial disorientation, but a neglect of personal appearance 
and hygiene was noted at the time of his last examination.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, with the evidence at least in 
relative equipoise, a rating of 70 percent, but no higher, 
for PTSD for the period of June 21, 1996 through February 6, 
2002, is granted.  


Multilevel Degenerative Disc Disease and Spinal Stenosis

In January 1998, the veteran was granted service connection 
for a back disability, rated as a lumbosacral strain under 
Diagnostic Code 5295.  An October 2006 rating decision 
increased the veteran's disability rating to 20 percent, 
under Diagnostic Code 5237, recharacterized the disability as 
multilevel degenerative disc disease and spinal stenosis, and 
assigned a separate 10 percent rating for radiculopathy of 
the right lower extremity associated with the veteran's 
service-connected low back disability.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings. According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied. VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  As such, the Board will assess the 
severity of the veteran's service-connected low back 
disability under both the former, and revised criteria 
pertaining to ratings of the spine.

Prior to September 23, 2002 

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002). The 40 percent rating was 
the maximum rating under that code.

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 10 percent rating was assigned for lumbosacral strain 
with characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  Finally, a 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Effective prior to September 23, 2002, under Diagnostic Code 
5293, a 10 percent rating was provided for mild 
intervertebral disc syndrome with recurring attacks; a 20 
percent rating was provided for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating was provided for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief.

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure." 
Colayong v. West, 12 Vet. App. 524 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When rating a disability of the 
musculoskeletal system, functional loss due to pain, weakened 
movement, fatigability, and pain on movement are factors to 
be considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995)

The veteran was afforded a VA examination in April 1997.  At 
that time, the examination was negative for postural 
abnormalities or fixed deformity.  Back muscles were within 
normal limits.  Regarding range of motion, forward flexion 
was to 95 degrees, backward extension was to 15 degrees, left 
lateral flexion to 20 degrees, right lateral flexion to 20 
degrees, rotation to left 40 degrees, and rotation to right 
was to 40 degrees.    Pain was noted on forward flexion.  
There was no evidence of neurological involvement.  X-rays 
demonstrated normal alignment with no fracture.  Mild 
degenerative disc disease was noted.  

Pursuant to Diagnostic Code 5292, limitation of motion of the 
lumbar spine was rated as 10 percent disabling when slight.  
The veteran's limitation of motion at the time of this 
examination was slight, and does not qualify as moderate.  
Normal forward flexion is to 90 degrees, and the veteran's 
forward flexion was to 95 degrees.  Although extension was 
only to 15 degrees, where normal is 30 degrees, the veteran 
exceeded normal rotation to the right and left by 5 degrees.  
Lateral flexion, to each side, was to 20 degrees, where 30 
degrees is normal.  Therefore, under Diagnostic Code 5292, 
the veteran displayed mild limitation of motion during the 
examination.

The veteran's disability was originally rated under 
Diagnostic Code 5295 for lumbosacral strain.  On examination, 
pain was noted on forward flexion.

The veteran did not exhibit demonstrable deformity of a 
vertebral body, thus Diagnostic Code 5285 is inapplicable.  
The veteran did not exhibit ankylosis, thus Diagnostic Codes 
5286 and 5289 are also inapplicable.

Intervertebral disc syndrome was not noted at that time.  
Therefore, Diagnostic Code 5293 is inapplicable.

Thus, the evidence supports a 10 percent rating from June 21, 
1996, the initial effective date of the January 1998 rating 
decision.

September 23, 2002

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  However, the 
veteran has not been diagnosed with intervertebral disc 
syndrome, and there were no additional pertinent medical 
records during this time period. Thus, the Board finds that 
the 10 percent rating continued to be met under Diagnostic 
Code 5295, but there is no basis to consider a higher or 
additional rating as per Diagnostic Code 5293, as the veteran 
has not been diagnosed with intervertebral disc syndrome.


September 26, 2003

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id. Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively. 
Id. A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.

In this case, the veteran has been granted a 20 percent 
rating under Diagnostic Code 5237 from February 6, 2006, the 
date of the most recent VA examination.  Until that time, the 
assigned 10 percent rating was in effect.

The veteran was afforded an additional VA examination in 
February 2006 following a remand by the Board.  The veteran 
reported that he had back pain which radiated down to right 
lateral thigh area with tingling.  He did not have 
incapacitating episodes with bed rest ordered by a physician.  
At the time of the examination, forward flexion was to 65 
degrees with pain at 65 degrees.  The veteran was able to 
bend backwards to 20 degrees with pain at that time. He could 
move laterally to 25 degrees, with mild pain in the right low 
back, and rotate 25 degrees in either direction with pain in 
the low right back at 25 degrees.  Cervical spine flexion was 
to 45 degrees without pain, and extension was to 40 degrees 
without pain, with lateral flexion to 35 degrees, 
bilaterally, and lateral rotation to 70 degrees, bilaterally.  
No flare ups were noted on examination.  Lumbar pain and 
fatigue increased with repetitive motion.  A mildly antalgic 
gait was noted, though this was due to the veteran's 
bilateral knee condition and not his back disability.  The 
veteran walked unaided.  No unsteadiness was reported, nor 
was a history of falls.  No atrophy or significant weakness 
was noted.  Muscle spasms were not reported.

Neurological examination yielded a diminished sensation to 
light touch and palpation of the right lateral and mid thigh.  
No atrophy or significant weakness was noted.

The evidence did show that the veteran had lumbosacral 
strain; therefore, the veteran's back disability was 
initially rated at 10 percent disabling under Diagnostic Code 
5295.

The veteran did not exhibit demonstrable deformity of a 
vertebral body, thus Diagnostic Code 5285 is inapplicable. 
The veteran did not exhibit ankylosis, thus Diagnostic Codes 
5286 and 5289 are also inapplicable.

The veteran exhibited moderate limitation of motion on 
flexion.  His movement was mildly limited in the other 
directions.  Thus, under Diagnostic Code 5292, considering 
DeLuca, he had moderate limitation overall which warranted a 
20 percent rating as of the February 6, 2006 date, the date 
of the VA examination.  A higher rating was not warranted 
under Diagnostic Code 5293 as that required severe 
intervertebral disc syndrome with intermittent relief.  The 
veteran did not have these symptoms.  He did not exhibit 
sciatic neuropathy or absent ankle jerk or other neurological 
findings appropriate to site of diseased disc and 
intermittent relief.  Thus, under the old criteria, a 20 
percent rating was warranted.

Pursuant to the September 23, 2002 changes, the veteran did 
not have any incapacitating episodes.  He did not have any 
periods of bed rest prescribed by a physician and treatment 
by a physician.

Further, as noted above, the veteran's right lower extremity 
radiculopathy has been assigned a separate 10 percent rating.  
Thus, the Board has essentially considered the orthopedic 
manifestations of the veteran's low back disability in this 
appeal.

Therefore, there is no basis for a rating in excess of 20 
percent under the September 23, 2002 changes to the rating 
criteria.

Under the September 26, 2003 changes to the rating criteria, 
a higher rating requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less, which the veteran did not 
exhibit.  As noted, he has a separate rating for neurological 
disability.

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for either period.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against a rating in excess of 10 percent for the lumbar spine 
from June 21, 1996 through February 5, 2006, or the 
assignment of a rating in excess of 20 percent from February 
6, 2006. 


Musculoskeletal Headaches

The veteran has established separate service connection for 
residuals of a head injury which contemplates headaches 2-3 
times per week and separate service connection for 
musculoskeletal headaches, at issue here, at a non-
compensable disability rating from June 21, 1996.

The veteran's headaches are rated pursuant to the provisions 
of Diagnostic Code 8100.  Under Diagnostic Code 8100, a 
noncompensable evaluation is warranted for migraine with 
characteristic prostrating attacks averaging less than one 
every two months over the last several months.  A 10 percent 
evaluation is warranted for migraine with characteristic 
prostrating attacks averaging one every two months over the 
last several months.  A 30 percent evaluation requires 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.

During an April 1997 VA examination, the veteran reported 
headaches every one to one and a half months.  They were 
throbbing in nature, and he treated them with over-the-
counter medication.  The veteran denied any associated 
symptoms.  He was diagnosed with musculoskeletal headaches at 
that time.

The veteran was provided an additional VA examination in 
February 2006.  At that time, the veteran reported throbbing 
headaches 5-6 times per week with occasional nausea, 
photophobia, and phonophobia.  No prescriptions were noted 
for the veteran's headaches.  No other associated 
neurological symptoms were reported.  It was noted that the 
veteran was a school bus driver, and that headaches would 
occasionally interfere with his activities of daily living.  
Prostrating attacks were neither reported nor noted during 
the examination.  The examiner stated that it was likely that 
the veteran had common intractable migraines, most likely 
secondary to his service-connected head injury (as opposed to 
his service-connected musculoskeletal headache disability).  
Although the examiner noted significant interference with the 
veteran's daily activities, that statement lies in contrast 
to the prior notation that headaches only on occasion would 
interfere with daily activities.

When analyzed under the applicable rating criteria, the 
veteran's current non-compensable disability rating is 
continued.  A 10 percent rating is warranted for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  However, no prostrating 
attacks were noted during the veteran's examinations.  
Therefore, the criteria for a compensable rating under 
Diagnostic Code 8100 are not met.

 In light of the foregoing, the Board finds that a higher 
rating is not warranted.  In determining whether higher 
ratings are warranted for service-connected disabilities, VA 
must determine whether the evidence supports the veteran's 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107(a); Gilbert.  In this case, the 
preponderance of the evidence is against a compensable rating 
for musculoskeletal headaches.
   



ORDER

Entitlement to a disability rating of 30 percent, but no 
higher, is granted for PTSD from June 21, 1996 to February 5, 
2006, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a disability rating of 70 percent, but no 
higher, is granted for PTSD from February 6, 2006, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for 
multilevel degenerative disc disease and mild spinal stenosis 
from June 21, 1996 to February 5, 2006 is denied.

Entitlement to a rating in excess of 20 percent for 
multilevel degenerative disc disease and mild spinal stenosis 
from February 6, 2006 is denied.

Entitlement to a compensable rating for musculoskeletal 
headaches is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


